Opinion.
Per Curiam:
Shattuck did not acquire title by his purchase of the land from the State in 1871, because it does not appear that the State had title. The land was never conveyed to the State, and it had no title to convey, so far as this record shows.
Shattuck acquired an interest by his purchases from Mrs. Park and Gilliam, but held subject to the claim of Thornton to be reimbursed his legitimate expenses, about the trust committed to *105him. It was, therefore, proper to dismiss the bill of Shattuck,. since it appears that something was due to Thornton. We decline to decide now what Thornton should be allowed, as the matter is-not before us.
All we decide is, that it was right to dismiss the bill, as some-amount was due Thornton. What he should be allowed is the-subject of the cross-bill, the decree of which is not before us.
The dismissal of the bill exhibited by Shattuck is,

Affirmed.